
210. In the first place, Sir, I should like to express the satisfaction of the Government of the Republic of Argentina and my own personal satisfaction at your election to the position of President of the thirtieth session of the General Assembly. You represent an area of the world with which my country maintains traditional relations. I am happy to emphasize that your personal qualities reflect a valuable culture which has enriched my country and the legacy of which is still alive today.
211.	We wish to express our great appreciation to the Minister for Foreign Affairs of Algeria, Mr. Abdel- aziz Bouteflika, from whose dynamism and ability we benefited in the course of two intense sessions of the General Assembly and with whom I recently had the privilege of sharing the historic days of the Conference of Ministers for Foreign Affairs of Non- Aligned Countries, held at Lima.
212.	I also wish to express our deep satisfaction at the entry into the United Nations of the Republic of Cape Verde, the Democratic Republic of Sao Tome and Principe and the People's Republic of Mozambique new countries with which Argentina will maintain ties of friendship and close co-operation within its policy of maintaining active relations with Africa. Their presence in this Assembly brings us closer to the ideal of universality which we have always advocated, and of which I shall have an opportunity to speak at greater length at another time.
213.	We are living at a very special time in history. The irreconcilable enemies of the past meet today, setting aside their own ideological divergences, to find common paths which will make it possible to consolidate the future of their peoples. Detente has brought about a basic state of peace which has undoubtedly transformed relations among countries, but we are still far from the world of peace, idealism, justice and order to which the United Nations Charter points.
214.	That is why there still continue to exist serious hot-beds of conflict which, tragically, lead to armed confrontation, with all its sequel of irreparable damage. That is why there are still oppressed peoples who must await their turn to exercise their right to self-determination. That is why there are still enclaves of occupation which infringe the territorial integrity of nations on various continents. War, colonialism and territorial usurpation are thus an everyday component of international reality.
215.	But, at the same time, it is fair to maintain that that atmosphere of detente has made it possible to start new and fruitful courses of exchange which are the very basis of our frequently mentioned interdependence. Economic co-operation, which does not imply that anyone accepts given political ideas, grows daily, possibly because we have at last realized, with all its implications, the significance of the limited area of the earth which we share.
Mr. Rinchin (Mongolia), Vice-President, took the Chair.
216.	In the hope of encouraging the trend towards positive dialog, the United Nations was established. In 1945 nobody thought that confrontations would disappear merely because a group of countries established an organization with universal purposes and goals. That consideration, valid at the outset, still applies, but the course of 30 years of life and experience shows us, in 1975, that on many occasions important agreements have been reached owing fundamentally to the vitality and political resources of the United Nations.
217.	Therefore, it is only just to recall the achievements of the United Nations and from them to draw the strength to weave the pattern for the future. To that end no organization can serve us better than the United Nations, which today is celebrating its thirtieth year of existence. The United Nations, whose majorities and minorities have faced each other on historic occasions is the only instrument that we have for mutual understanding and common progress.
218.	May this sounding-box serve so that all States Members can state their views frankly, however divergent. May this august Assembly serve in the search for means of understanding and joint action in all those fields in which it is possible to arrive at a compromise. May it serve to hold on high for all time the essential standards which govern international coexistence.
219.	Let us be fully aware of our own strength, both individually and collectively, so as to alter unjust situations with which we are all concerned. Let us therefore seek to build with specific elements a more secure structure so that we may not feel we are sheltering under a non-existent ceiling. In sum, let us do everything within our power, without sacrificing our own principles, to reconcile our ideas and act jointly.
220.	It is in this spirit that the Republic of Argentina, in these difficult moments, renews its support for the United Nations. We shall always be ready to give our support to our common task, which we all know is the irrevocable mandate with which mankind must sooner or later comply.
221.	Since the time of the League of Nations we have consistently maintained that the principle of universality must be applied in integrating the world. This approach, which is closely connected to a rejection of ideological barriers in international relations, is a basic component of the foreign policy of Argentina.
222.	The universality of the United Nations is an essential condition for achieving the purposes of the Charter.
223.	Our delegation will therefore support the admission of all peace-loving States, as laid down in Article 4 of the Charter, and we shall oppose any measures in that field which might mean a weakening of the Organization.
224.	Argentina is proud to form part of a group of States within the United Nations which meets under the name of the Latin American group. We have in it heirs of the most diverse races and cultures on earth as well as representatives of different systems of government. My country, without abandoning its national convictions, realizes that it is on a secure and real basis of primary union that we will be able to forge a better future and co-operate effectively to create a better international system.
225.	Regional integration is a model which daily acquires greater vigor. On every continent we see the emergence, with difficulties and varying degrees of success, of this new design of co-participation.
226.	Statesmen of the old Europe to which you belong, Mr. President, with clear foresight set the example after the last world war by rising above traditional antagonisms and bloody confrontations to channel a handful of Powers along the fruitful path of co-operation and complementarity.
227.	The fact is that the-shortening of distances and the pressing need for resources of every kind force us to come together. Only in that gathering of nations, which, we reiterate, we know to be very complex indeed in its realization, would it be possible for us to maintain our independence as sovereign entities capable of defending the vital interests of our own peoples.
228.	But we have not wished only to seek understanding on the basis of geography and history. That is why we belong to the movement of non-aligned countries, in which the motives for association include very different components. I need hardly say that there, too, we maintain our beliefs and will not endorse criteria which differ from those inspired by our national traditions. At the same time, we are determined to associate ourselves in clear and decisive fashion with ideas active in the world of today and shared by distant and dissimilar countries under the mantle of non- alignment, and that is because the search for agreements among countries that have no capacity to destroy the world is an imperative that stems from our very origin.
229.	It was precisely because of that independent and sovereign vocation of a young State which, from its own beginnings, had to battle against the powerful, that General Juan Peron brought into being the third- world position, which he introduced into the world at the most critical moment of the cold war. The courage and vision he demonstrated in those days serve to inspire and sustain the Argentina of today.
230.	We have before us a full agenda, with many important and varied items of a political , economic, social and legal nature. The position of Argentina on these items has been stated repeatedly at this very rostrum. I therefore deem it unnecessary to repeat them here again. Suffice it once more to reaffirm, in the awareness that I speak for all the people of Argentina, the validity of the principles of the United Nations Charter, which we shall continue to strive to bring to life.
231.	For this to be possible, we shall have to eradicate injustice and domination from every corner of the earth; we must do away with the scourge of discrimination and colonialism, and bring to a halt the arms race, for which the great nuclear Powers are responsible but which also is felt at the regional level, generating the consequent tensions and resulting in an unnecessary waste of resources that should be used for promoting development. Lastly, subject peoples should be given assistance to enable them freely to decide the destiny of their countries.
232.	In this connexion, we cannot fail to express our satisfaction at the signing of the recent agreement between Egypt and Israel, achieved through the expectation and decision of two sovereign States which are seeking a solution to their long-standing problems by the arduous path of negotiation. We appreciate the efforts made by both sides to bring about a happy conclusion. Everything that is done to maintain peace in that so sensitive area through the use of peaceful means should be able to count on widespread support. We realize that this step is only a beginning and that many more steps must be taken in order to reach the final goal of establishing a just and lasting peace, with recognition of the legitimate rights of the peoples concerned.
233.	We consider that the balanced set of principles and reciprocal obligations laid down in Security Council resolution 242 (1967) is still the principal basis for the attainment of that objective.
234.	We are a people convinced of the merits of negotiation. We apply this to what concerns us most directly. As is well known, my country suffers from the usurpation by a foreign Power of a part of its territory, namely the Malvinas Islands. For that question to be settled, there is no solution other than the return of those islands to the territorial patrimony of the Republic, since their occupation by force was carried out against every law and was never consented to by our country.
235.	In tilth respect, I reaffirm the will of my Government to negotiate with the Government of the United Kingdom in accordance with the provisions of the resolutions and agreements adopted by the General Assembly.
236.	In this connexion, I trust that the United Kingdom will finally decide to comply with the United Nations resolutions and negotiate, as early as possible, a definitive settlement of this dispute.
237.	The Republic of Argentina is reassured by the recent decision taken at Lima at the Conference of Ministers for Foreign Affairs of Non-Aligned Countries with regard to the Malvinas Islands. The solidarity in our cause is proof of the identity of interests that binds all its members together.
238.	In the Lima Program for Mutual Assistance and Solidarity [AII0217 and Corr.l] the right of my country was clearly recognized and the application, in this specific case, of the principle of self-determination was excluded, in view of the fact that the British occupation constitutes a violation of the principle of territorial integrity specifically laid down in resolution 1514 (XV).
239.	The Lima Declaration strengthens the purpose of Argentina to secure, in the briefest possible time, a return of the Malvinas Islands to the national patrimony by the course indicated in resolutions 2065 (XX) and 3160 (XXVIII).
240.	My delegation wishes to express its satisfaction at the results of the work of the seventh special session, devoted to development and international economic co-operation. That session was a significant milestone because of the undoubted progress made in the areas covered by its agenda. What is even more important is that that progress was achieved through a dialog that made it possible to determine more accurately where we are and where we want to go.
241.	The developing countries evinced a desire to reduce areas of friction and concentrated their efforts on specific items that offer opportunities for effective international co-operation with the industrialized world.
242.	The developed countries, for their part, demonstrated a praiseworthy capacity to adjust to new conditions through a renewal of ideas and a constructive spirit, all of which leads us to believe that we shall be able to proceed from words to deeds.
243.	Much needs to be done to bring us closer to the rule of international social and economic justice, which is a permanent objective of the foreign policy of my country. But we must clearly understand that only to the extent that we go forward to greater justice in international economic relations will it be possible for us to go beyond a policy of sterile confrontation to one of fruitful co-operation.
244.	For us, the idea of co-operation is not incompatible with acceptance of the conflicting nature of relationships between the developed world and the developing countries. What is more, recent experience shows that we can move forward in the direction of co-operation on the basis of a recognition of the diversity of interests, and even of the fact that confrontation is not sterile when it engenders positive attitudes leading to solutions that benefit all.
245.	In that context what is necessary is to do away with the distorting factors as a result of which those who have the most receive not only the products of their own efforts but also additional benefits that accrue because the rules of the game accentuate the structural disadvantages that are typical of the developing countries. These rules basically include the mechanisms which determine international prices, the monetary and financial system, the transfer of technology, and external debt servicing. Those factors cause the developing countries with alarming frequency to receive less for their efforts than their real value.
246.	The world economic recession imposes excessive burdens on the economies of the developing countries which, unlike the developed countries, lack the resources and means to correct these imbalances. It is the urgent duty of the international community to find measures to assist the developing countries in eliminating the bottlenecks from which they suffer in the external sector of their economies and which the world crisis has aggravated. We are studying the various proposals which have recently been made in regard to an increase in foreign private investment, the important role of which in the integral development of our peoples we are the first to recognize. Furthermore, without any ideological pre-conceptions, we are open to any positive contribution to our development.
247.	And now I should like to bring before the Assembly a concern which I am sure is shared by many of those who are listening to me: it relates to a growing tendency to accord less and less attention in international organizations for financial and technical cooperation and assistance to those States which have reached a certain relative degree of development. In mentioning this concern we are certainly not objecting to the justified efforts being made in these forums for the benefit of the neediest, still less trying to undermine them. Argentina has always supported, and will continue to support, special measures in favor of these countries. But what we do insist on is that those which have reached a certain degree of development, as is typically the case in Latin America, should not be left out in the activities of these organizations in which many times our continent led the way on the paths now followed by the international community.
248.	Latin America is in a position to assist not only with ideas but also, as we have proved, with specific contributions within the concept of an essentially dynamic and multiplying international co-operation. Proof of this is the initiative taken to give a new dimension to technical co-operation whereby the abilities and experience of the developing countries could be used to the full. We are very happy that, for the first time within the framework of the United Nations, provision has been made for an intergovernmental meeting on a world scale to promote this new form of co-operation.
249.	The world has become aware that resources are limited and that it is therefore necessary to avoid their waste by using them rationally. The United Nations Conference on the Human Environment, held at Stockholm in 1972, represented official recognition of this new state of affairs and offered solutions on the basis of the fruitful principles of co-operation. Given the problem of a scarcity of resources, cooperation is no longer an alternative but the only way, since it is only by joint effort on the part of the international community that we shall arrive at an effective solution.
250.	The United Nations Water Conference, to be held in 1977, will be an important opportunity for the international community to put to the test the principles which were defined at Stockholm. My country trusts that it will be successful and will represent another milestone in this process of growing co-operation.
251.	Thirty years of activity by the United Nations in the economic and social fields provide us with sufficient perspective for judging the effectiveness of the units which constitute it in this regard. We have observed with some anxiety that greater efforts have been invested in creating new bodies than in solving old problems. We must adjust the structure of the system to present needs, which in turn will constitute the focus of the concerns of the international community in the remainder of this century. We believe that the time has come to make the objective of economic and social development the central concern of the United Nations, because increasingly the reduction of the existing disparity between the developed and the developing worlds will represent the best guarantee for the maintenance of international peace and security.
252.	The same determination and effectiveness which the system has shown in pursuing the objective of eliminating colonialism as a political phenomenon must from now on be displayed in the work of liberating peoples from the less obvious but no less pernicious forms of economic dependence.
253.	The almost unanimous recognition by Member States of the need to advance slowly but surely towards the establishment of a new international economic order allows us to hope that this process of liberation is already under way.
254.	For it to become a reality we must clearly be aware that no reordering or restructuring of the system can make up for an absence of political will which is indispensable if we wish to make this Organization serve the cause that cannot but respond to the needs of this critical-time in the history of mankind.